Citation Nr: 0718099	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for renal 
disease, status-post renal transplant.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pseudophakia of the right eye, cataract of the left eye, 
bilateral retinopathy, mild restriction of field of vision, 
scattered scars post paras plan vitrectomy, and multiple 
panretinal photocoagulations, bilateral, claimed as eye 
disease (hereinafter, "eye disorder").

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.

Service connection was originally denied for the veteran's 
hepatitis C, diabetes, hypertension, renal disease, and eye 
disabilities by a March 2002 rating decision.  The veteran 
did not initiate a timely appeal to that decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
had not been received to reopen the previously denied claims.

The veteran provided testimony at hearings conducted before 
personnel at the RO in July 2005, and before the undersigned 
Veterans Law Judge in October 2006.  Transcripts from both 
hearings have been associated with the veteran's VA claims 
folder.

The record reflects that the veteran has submitted evidence 
directly to the Board, accompanied by a waiver of initial 
consideration of this evidence by the Agency of Original 
Jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for the 
veteran's hepatitis C, diabetes, hypertension, renal disease, 
and eye disabilities by a March 2002 rating decision.  The 
veteran did not initiate a timely appeal to that decision.

3.  The evidence received since the last prior denial of 
service connection for hepatitis C was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the evidence is against a finding 
that the veteran's hepatitis C is causally related to active 
service.

5.  Although the evidence received since the last prior 
denial of service connection for diabetes, hypertension, 
renal disease, and eye disorder was not previously submitted 
to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate these claims, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating any of the claims.





CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for hepatitis 
C, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection is not warranted for hepatitis C.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).

3.  New and material evidence not having been received to 
reopen the claims of entitlement to service connection for 
diabetes, hypertension, renal disease, and/or eye disorder, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
November 2004, which is clearly prior to the February 2005 
rating decision that is the subject of this appeal.  He was 
sent additional notification by a letter dated in March 2006.  
Moreover, it is noted that he was previously sent a July 2001 
notification letter as part of his original service 
connection claim, which included a list of risk factors 
associated with hepatitis C infections.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the November 2004 letter noted that the claims had been 
previously denied by the March 2002 rating decision, informed 
the veteran that new and material evidence was required to 
reopen the claims, and discussed the standard for new and 
material evidence by language which largely tracks that of 
the relevant regulatory provision of 38 C.F.R. § 3.156(a).  
Moreover, the letter stated that to be considered material, 
the additional evidence must pertain to the reason the claim 
was previously denied, and that the claims were previously 
denied because there was no evidence of the conditions 
occurring in nor being aggravated by service.  Consequently, 
the Board finds that the notification provided to the veteran 
was compliant with the requirements of Kent.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  In pertinent 
part, the Board notes that medical records were obtained 
through the National Personnel Records Center (NPRC) from the 
German hospital in which the veteran maintains he was 
initially treated for hepatitis/jaundice while on active 
duty.  Nothing in the record indicates the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Further, the veteran had the 
opportunity to present evidence and argument in support of 
his case, to include at the July 2005 and October 2006 
hearings.

Under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Although, for the reasons detailed below, 
the Board finds that new and material evidence has been 
received to reopen the hepatitis C claim, no examination is 
required as the evidence does not support his account of 
hepatitis C risk factor exposure during active service.  
Simply put, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service incurrence 
or aggravation of the claimed disability, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

In view of the foregoing, the Board finds that the duty to 
assist the veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he developed hepatitis 
C while on active duty from being exposed to infectious waste 
materials, dirty linen and other laundries which had blood on 
them.  He denies any other hepatitis risk factors.  Moreover, 
he maintains he was treated for jaundice at a German hospital 
while on active duty, and that this was an early indication 
of his hepatitis.  He contends that his diabetes developed 
secondary to the hepatitis, and that the other disabilities 
developed secondary to the diabetes.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  Initially, the Board notes that the evidence of 
record at the time of the prior denial in March 2002 included 
the veteran's service medical records, post-service medical 
records which cover a period from 1998 to 2002, and 
statements from the veteran.

The Board notes that the veteran contended at the time of the 
prior denial, to include in a January 2001 VA Form 21-526 
(Application for Compensation or Pension) that he was exposed 
to hepatitis C virus while in Vietnam, and that he may have 
been exposed to Agent Orange causing diabetes.  However, his 
service records do not reflect he had any service in the 
Republic of Vietnam.  Moreover, in October 2001 the NPRC 
responded that evidence of such service was not a matter of 
record.

The veteran's service medical records do not contain any 
findings of hepatitis, diabetes, hypertension, renal disease, 
and/or eye disorder while on active duty, to include his 
November 1973 expiration of term of service examination.  In 
addition, there was no indication that he was treated for 
jaundice at a German hospital.

The post-service medical records indicate that the veteran 
was treated for diabetes, end-stage renal disease, 
hypertension, and diabetic retinopathy.  However, the record 
indicate that the diabetes was first diagnosed in 1997.  
Moreover, there was no competent medical opinion of record 
which related any of these disabilities to active service, 
although a December 2001 statement from a hepatologist did 
indicate there was an association between hepatitis and 
diabetes.

The March 2002 rating decision denied service connection for 
hepatitis C, diabetes, hypertension, renal disease, and eye 
disorder, among other things, finding that the disabilities 
were neither incurred in nor aggravated by active service.

The evidence added to the record since the time of the prior 
denial includes additional post-service medical records which 
cover a period through 2006, as well as additional statements 
and hearing testimony from the veteran.

Initially, the Board notes that the statements and hearing 
testimony from the veteran essentially reiterate the 
contentions he advanced in support of his claims at the time 
of the prior denial.  As such, this evidence is cumulative 
and redundant of that previously of record.

Regarding the hepatitis claim, the Board notes that the 
additional evidence includes, in pertinent part, an April 
2006 statement from a VA nephrologist who noted that the 
veteran reported having handled infectious waste during his 
service years, and that in the absence of other clear 
documented risks of transmission this exposure may be one of 
the ways to contract such a disease.  Simply put, competent 
medical evidence is of record which indicates that the 
veteran's hepatitis C is causally related to active service.  
No such evidence was of record at the time of the last prior 
denial.  Moreover, the evidence submitted to reopen a claim 
is presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Accordingly, the Board finds that the evidence 
received since the last prior denial of service connection 
for hepatitis C was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  In 
the adjudication that follows, the Board must address the 
merits of the underlying service connection claim.  The 
presumption that the evidence received in support of the 
claim is true without regard to other evidence of record no 
longer applies.

In this case, the Board reiterates that the veteran's service 
medical records contain no findings indicative of hepatitis C 
while on active duty.  Moreover, during the pendency of this 
case the RO, via the NPRC, requested treatment records from 
the German hospital in which the veteran maintains he was 
treated for jaundice/hepatitis while on active duty.  
However, the only records received were duplicate copies of 
service medical records detailing treatment for low back 
pain.  

The Board also reiterates that the veteran's hepatitis was 
first diagnosed many years after his separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Board further notes that even though the April 2006 
statement from the VA nephrologist indicated that the 
veteran's hepatitis could be due to his account of in-service 
exposure to waste materials, nothing indicates this clinician 
reviewed the claims folder in conjunction with this opinion.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

Moreover, nothing in the record confirms the veteran's 
account of his exposure to such materials, and even assuming 
that he did have such exposure there is nothing to quantify 
the extent of such exposure.  Simply put, there is no 
relevant complaint, clinical finding, or laboratory finding 
documented in the record for a clinician to link the claimed 
disability to the veteran's military service.  Consequently, 
the April 2006 VA nephrologist's opinion, as well as any 
medical opinion linking the veteran's hepatitis to service, 
is speculative at best.  An award of service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (by reasonable doubt is 
meant ... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis C.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.

With respect to the other disabilities that are the subject 
of this appeal, the Board notes that the additional post-
service medical records essentially reflect that the veteran 
continues to have diabetes, hypertension, renal disease, and 
eye disorder.  Although this evidence is "new" to the 
extent it was not previously of record, there is still no 
competent medical evidence which relates any of these 
disabilities to active service, which was the basis for the 
prior denial.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).  

The Board acknowledges that the veteran has contended that 
his diabetes is secondary to his hepatitis, and that he 
developed his hypertension, renal disease, and eye problems 
secondary to the diabetes.  See 38 C.F.R. § 3.310.  Although 
there is medical evidence of record which suggests that 
diabetes is associated with hepatitis, for the reasons stated 
above the Board has concluded that service connection is not 
warranted for hepatitis.  Consequently, there is no 
reasonable possibility that this evidence can substantiate 
these claims.

There being no other evidence of record received in 
conjunction with the veteran's application to reopen, the 
Board finds that while the evidence received since the last 
prior denial of service connection for diabetes, 
hypertension, renal disease, and the eyes was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate these claims, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating any of the claims.  
Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received, the Board does not 
have jurisdiction to consider these claims or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for hepatitis C, 
the claim is reopened.  To this extent only, the benefit 
sought on appeal is allowed.

Entitlement to service connection for hepatitis C is denied.

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for diabetes 
mellitus, hypertension, renal disease, and/or eye disorder, 
the benefits sought on appeal are denied.


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


